906 P.2d 310 (1995)
138 Or. App. 183
Delwayne THOMPSON, Appellant,
v.
Robert PRINSLOW, Marion County Sheriff, Respondent
93C12433; CA A82831.
Court of Appeals of Oregon.
Argued and Submitted October 4, 1995.
November 29, 1995.
Garrett Richardson, Portland, argued the cause for appellant. On the brief was Christopher J. Shine, Multnomah Defenders, Inc.
Timothy A. Sylwester, Assistant Attorney General, argued the cause for respondent. With him on the brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Before RIGGS, P.J., and LANDAU and LEESON, JJ.
PER CURIAM.
Petitioner appeals from a judgment dismissing his petition for post-conviction relief. In his petition, he alleged that he had received inadequate assistance of counsel at his probation revocation proceeding.[1] The claims petitioner raises on appeal have become moot, because he has completed the 180-day sentence imposed upon revocation. Our review of petitioner's claims will have no practical effect on the rights of the parties involved. Brumnett v. PSRB, 315 Or. 402, 405, 848 P.2d 1194 (1993); State v. Chase, 120 Or.App. 523, 851 P.2d 637 (1993).
Appeal dismissed.
NOTES
[1]  On March 22, 1993, petitioner was convicted of menacing, a misdemeanor offense, after entering a guilty plea. The court suspended execution of the 180-day sentence and placed petitioner on probation for 24 months. The court revoked petitioner's probation and imposed the suspended sentence on July 9, 1993, based on petitioner's admissions that he violated his probation conditions.